                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


JUSTIN COLEMAN,                           :
                                          :       Hon. Joseph H. Rodriguez
       Plaintiff,                         :
                                          :       Civil No. 17-2581
              v.                          :
                                          :
DELANEYS’ CAPE MAY, LLC                   :
                                          :       OPINION
                                          :
       Defendants.                        :


        This matter comes before the Court on Motion for Summary Judgment of

Defendant Miquon, Inc. who is the owner and operator of Delaney’s restaurant in Cape

May, New Jersey. Plaintiff Justin Coleman was a seasonal employee at Delaney’s

during part of the Summer in 2015. Coleman worked as both a server and a bartender

during the weeks between July 15, 2015 and September 21, 2015. As is its alleged

custom, Delaney’s terminated 55 employees, including Coleman, at the end of the

Summer season in 2015.

       Coleman, who is African-American, claims his termination was motivated by

racial animus and he asserts several claims under the New Jersey Law Against

Discrimination (“NJLAD”), N.J.S.A. 10:5-1, et seq. and Title VII of the United States

Code, 42 U.S.C. § 2000e-3. Specifically, Coleman alleges (1) that he was terminated

solely because of his race, (2) that he was the subject of disparate treatment at

Delaney’s, (3) that he was subjected to a racially offensive and hostile work

environment, and (4) that he was terminated in retaliation for having complained about

racially offensive conduct at the restaurant. Defendant Miquon moves for summary
                                              1
judgment as to all of Coleman’s claims.

      The Court has considered the written submissions of the parties as well as the

arguments advanced at the hearing on April 16, 2019. For the reasons expressed on the

record that day, as well as those set forth below, Defendant Miquon’s motion is granted.


                                   I.     Background

      Miquon hired Coleman as a part-time, seasonal employee at Delaney’s on July 15,

2015. (Slawek Decl. ¶ 9). In terms of seniority, Coleman was one of the last staff

members brought on at Delaney’s for the 2015 summer season; joining the team in mid-

Summer, he was last on the seniority scale. (Id.) Coleman claims that he was hired as a

bartender, but was quickly replaced with non-African American bartenders. SOF at ¶ 35.

Miquon agrees that Coleman was shifted away from the bar and into a server position, a

transition Coleman agreed to make. According to Miquon, the manager at the restaurant

decided to expand the number of bartenders on a single shift from two to three

bartenders when Coleman was hired. (Slawek Decl. ¶ 12.) That staffing model proved

unnecessary because of slow business and a change was made to the number of

bartenders staffed on a single shift. (Id. at ¶ 13.) Under this new staffing model,

Coleman was re-purposed and agreed to work as a server; he often received the most

lucrative assignment station on the floor and his compensation was not impacted by his

change of duties. (Slawek Decl. ¶ 13.)

      During Coleman’s eleven-week tenure, he worked part-time, approximately two

to four days per week between Wednesday and Saturday. (Slawek Decl. ¶ 14.) Miquon

states that Coleman had some performance problems, but his work was satisfactory and,

                                            2
while he was spoken to about some issues, he was never written up for any missteps. (Id.

at ¶¶ 15- 16.)

       According to Coleman, he endured a hostile work environment in which many

Delaney’s employees frequently hurled racial epithets when referring to customers and

to each other. Although Coleman himself was never referred to in a racially insensitive

manner, his presence during the use of racially charged and inappropriate comments

and banter caused him undue stress. Coleman sets forth the following litany of events

in his brief in opposition, which captures the allegations made during his deposition:

       -Co-Worker Tracy Venturini commented to Mr. Coleman, “What are you
       doing here? They don’t hire black bartenders. The last one didn’t work
       out. This is an Irish pub.” SOF at ¶ 25 (Coleman Dep. Tr., Ex. H at 37:22-
       38:14);

       -Caucasian co-workers, including Tracy Venturini, Eric Bednar, and
       Vadim Bondarenko used the phrases, “don’t make me get Black on you”,
       “yo nigga”, and “my nigga” in Mr. Coleman’s presence. SOF at ¶ 26;

       -Caucasian co-workers, and Mr. Coleman’s immediate supervisor Ed
       Nielsen referred to African Americans as “They” and “You People”. SOF at
       ¶ 27;

       -When rap or hip-hop music was played on the jukebox, Mr. Nielsen
       would turn it off or turn it down and scold Mr. Coleman and other staff,
       telling them, “Don’t play that type of music. No black music.” SOF at ¶ 28;

       -Mr. Nielsen threatened that “if anybody else plays black music, then
       they’ll get fired.” SOF at ¶ 28;

       -Ms. Venturini, Mr. Bednar, and Mr. Bondarenko used the word “Nigger”
       “quite frequently” at the Miquon workplace, in Mr. Coleman’s presence.
       SOF at ¶ 29;

       -Eric Bednar specifically, “used it often...in all types of contexts. Like
       when he was frustrated, when he wasn’t, he would just use it all the time”
       including during conversations with Mr. Coleman or while standing right
       next to him. SOF at ¶ 29;

                                            3
       -This use of the word “Nigger” all the time is corroborated by Mr. Bednar
       and Mr. Bondarenko’s social media postings. SOF at ¶ 30;

       -There is evidence that other employees at Miquon also find it to be a
       racially hostile environment like Mr. Coleman alleges. SOF at ¶ 32;

       -Defendant admits that an employee complained that there was a racial
       slur made at Delaney’s in the Summer of 2015 during Mr. Coleman’s
       employment, and that Miquon suspected it may have been Mr. Coleman
       who complained. SOF at ¶ 33;

       -When asked whether the individual who made the racial slur was
       identified, Mr. Nielsen, Miquon’s General Manager, testified that he
       “never looked into it. There was no need. ... I didn’t research who, what,
       why, or when.” SOF at ¶ 34; and

       -Mr. Coleman was subjected to differential treatment in the form of
       unwarranted criticism or discipline his Caucasian counterparts were not
       subjected to. For example, Mr. Coleman was disciplined for using his cell
       phone while at work, while a non-African American employee who was
       also using her phone directly next to him was not similarly criticized or
       disciplined.


       Miquon claims that Delaney’s has had multiple African-American bartenders

during its existence, including Anna Moore, who worked as the head bartender at

Delaney’s before accepting a position as an executive at Resorts International, Serafina

Moore, and Coleman’s cousin Ashley Coleman. (Id. at ¶ 27.) It also claims that

Coleman was never subjected to racial comments by staff, a fact Coleman appears to

agree with, stating in deposition that the racial comments he complains of were never

directed toward him personally, but notes he “was in the area” and heard it. (Coleman

Dep. Tr., Ex. H. at 41:23-44:2.)

       In deposition, Coleman had trouble placing almost all of the alleged comments

“his ears heard” into context. (Id. at 47:16-51:5; 44:1-2.) He stated that employees

Tracy, Eric, Vadim, and Tyler made racial comments “all the time.” Id. at 42:17-19. He
                                            4
recounts Tracy stating “don’t make me get black on you” meaning that she was

frustrated with a customer and was going to get hostile and angry. Id. 43:1-17. Although

not directed at Coleman, because he heard the comment, he claims he reported it to

“Bob.” Id. at 44:21-25.

              Q. To Bob? What’s his last name?
              A. I don’t recall his last name.
              Q. And was it that specific comment that you were complaining
              about?
              A. Yes, because at this time it was enough.
              Q. And what was his response?
              A. He didn’t – he just kind of brushed it off. He didn’t really say
              anything at that point.
              Q. Did you ever report that statement to Ed Nielsen?
              A. Not right away, no.
              Q. How long did you wait?
              A. I don’t recall, but it wasn’t the same night because Bob was on duty
              that night.
              Q. Well, how soon into your appointment did you hear that
              comment?
              A. Which comment?
              Q. The comment “don’t make me go black on you.”
              A. I don’t recall the timeline.
              Q. A week, a month?
              A. I don’t recall the timeline.


       Id. at 45.

       Other incidents include the use of the word n***** “quite frequently.” Id. 47:12-

15. When asked in deposition about the use of this word, Coleman was unable to recall

dates, context, or circumstances of the utterances. Id. at 48-50.

       Q. I'm asking you under what circumstances let's start with Eric. When
       did he use that expression and in what context?
       A. He used it often. It was in all types of contexts. Like when he was
       frustrated, when he wasn't, he would just use it all the time.
       Q. Tell me under what circumstances. Would he direct it at you, or was he
       directing it at the world in general, like a curse word to the masses or was
       it to you?
                                             5
A. I wouldn't specify a racial slur as a curse word on the same level of
weighing, so I'm confused about how you're trying to pose the question.
Q. I'm simply asking you when did Eric, under what circumstances did he
A. I don't recall the circumstances. It was said multiple times. That's the
reason why I went to the management and stated. I think -- from my
interpretation, you're minimizing the fact that it was said.
Q. No, I'm not. Let's get away from interpretation. I'm asking you -- you
told me what he said. I'm asking you in what situation did he make the
statement and to whom.
A. I don't recall the stated. It was just too frequently. He said it a lot.
Q. But was he saying it directly to you personally?
A. we're having a conversation, he would say it in us talking, or if I'm like
right next to him, you're in a restaurant, so when you're picking up drinks
or anything else and you say it, you still said it. It doesn't matter.
Q. But try to tell me what context he said it in.
A. I don't recall. I don't think it matters.
Q. Well, it matters to me.
A. Okay. To me a racial slur is a racial slur.
Q. And it could matter to the Court. You can't recall the context in which
he said that?
A. I said that three times at this point. I don't recall.
Q. So did you at any point think when he used the "N" word, that he was
joking with you in any way?
A. No, I didn't know that racial slurs were a joke.
Q. I'm not saying they are. I'm just asking, did you ever interpret them that
way?
A. I never interpret any type of ignorance or racial slurs as a joke. I'm
sorry.
Q. What about Tracy, same kinds of –
A. I reiterate the same thing. I never think racial slurs or ignorance are
ever a joke. They're derogatory.
Q. Let's go to Tracy so you can answer my questions. What words did she
use that you found --
A. Same words.
Q. Same words?
A. Yes.
Q. And I'll ask you again. Do you remember the context in which she used
any of those words?
A. I do not.
Q. And would your answer be the same for Vadim? I think you mentioned
Vadim.
A. Yes.
Q. Same answer?
A. Yes.
Q. And, again, you don't recall the context but same answers as the other
                                     6
       two?
       A. Yes.
       Q. Did you hear these comments throughout the time you were at
       Delaney's, or was it for a particular period of time?
       A. No.
Id.
              .

       Coleman states he verbally complained to Ed and Bob, and eventually Bobbie, but

that he could not recall the timeline, or whether he complained during his first month of

the job. Id. at 51:10-25.

       Miquon argues that Coleman was terminated because of a decline in the need for

a robust seasonal workforce. After mid-August 2015, the restaurant undertook a

reduction in seasonal workforce, including bartenders, servers, runners and kitchen

workers. (Slawek Decl. ¶ 28.) According to Michael Slawek, he kept Delaney’s

General Manager Ed Nielsen informed about the need to reduce Delaney’s workforce.

(Id. at ¶ 29.) Slawek gave Neilsen the staffing levels he needed to operate the

restaurant. (Id.) Nielsen, however, was solely responsible for determining when

particular terminations would occur and which seasonal worker would be terminated at

any given time. (Id.) Slawek claims he never had any discussions with Nielsen about

terminating Coleman prior to Coleman’s termination on September 21, 2015. (Id. at ¶

21.)

       Although Coleman claims he advanced numerous complaints about various

matters, the only racial work-related complaint Mr. Slawek received occurred in either

late July or early August, 2015. Mr. Slawek claims he was told that an employee heard

another employee use a racial slur at work and management was asked to address the

situation. (Slawek Decl. ¶ 19.) Mr. Slawek claims he did not know the name of the
                                            7
complainer or the alleged utterer of the slur. (Id.) At Mr. Slawek’s direction, General

Manager Ed Nielsen called a staff meeting to reinforce Delaney’s policy that racially

offensive language or conduct is not tolerated. (Slawek Decl. ¶ 20; Nielsen Dep. Tr., Ex.

“I,” at 91:11-92:19.) Coleman states that he doesn’t recall any pre-shift meetings

conducted by Ed Nielsen addressing the use of the “N” word by employees. Id. at 52:9-

17.

       Mr. Slawek states that he received no further complaints concerning racially

offensive language. (Slawek Decl. ¶ 20.) Coleman disputes this statement and claims

made two attempts to send his complaints to Delaney’s management. First, he claims

he sent two-page letter, certified mail, return receipt requested, from a post office in

Philadelphia, Pennsylvania to “Michael Slawek, 426 Washington Street, Cape May, N.J.

08204” on September 19, 2015, two days before his termination. (Coleman Dep. Tr., Ex.

“H,” at 77:11-81:13.) The address used by Coleman is for The Ugly Mug, which Mr.

Slawek co-owns with his father. (Slawek Decl. ¶ 32.) Coleman does not recall

receiving the signed receipt for the letter and has no proof it was delivered. (Coleman

Dep. Tr., Ex. “H,” at 79:18-80:2.)

       There is no evidence in the record to suggest that Mr. Slawek received Coleman’s

letter prior to Coleman’s termination on September 21, 2015. (Id. at 83:19-84:3.) Mr.

Slawek claims he did not receive or read Coleman’s September 19, 2015 letter until after

Coleman was terminated on September 21, 2015. (Slawek Decl. ¶ 34, Ex. “B.”)

       Second, Coleman contends he sent an email, the same day he mailed Mr.

Slawek’s letter on September 19, 2015, to Heidi DiLarso complaining about racially

discriminatory and offensive conduct at Delaney’s. (Coleman Dep. Tr., Ex. “H,” at
                                             8
87:6-23; Slawek Decl. Ex. “C.”) While Ms. DiLarso handles payroll for Delaney’s, she

has no management authority at Delaney’s. (Slawek Decl. ¶ 36.) Rather, she is the

manager of the Ugly Mug, with an office in that facility. (Id.) According to Ms. DiLarso,

the email was sent to her personal account. (DiLarso Dep. Tr., Ex. “J,” at 17:3-12.) She

testified in deposition that she does not use that email address for business, that it is not

publicly posted, that she does not regularly review her emails, and does not open emails

from unknown email addresses. (Id. at 17:9-16, 19:25-21:8.) Ms. DiLarso denies ever

receiving an email from Coleman dated September 19, 2015. (Id. at 17:22-18:13.)

       Mr. Slawek states that he and Ms. DiLarso never discussed Justin Coleman

during Coleman’s employment with Delaney’s. (Slawek Decl. ¶ 37.)

                          II.    Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) generally provides that the “court shall

grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact” such that the movant is “entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Such a showing must be supported by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory

answers, or other materials.” Fed. R. Civ. P. 56 (c)(1)(A). A “genuine” dispute of

“material” fact exists where a reasonable jury’s review of the evidence could result in “a

verdict for the non-moving party” or where such fact might otherwise affect the

disposition of the litigation. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Disputes over irrelevant or unnecessary facts, however, will fail to preclude the entry of

summary judgment. Id.
                                              9
       In evaluating a motion for summary judgment, the court must view the evidence

in the light most favorable to the non-moving party, and must provide that party the

benefit of all reasonable inferences. Scott v. Harris, 550 U.S. 372, 378 (2007); Halsey v.

Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014). Any such inferences “must flow directly from

admissible evidence[,]” because “‘an inference based upon [ ] speculation or conjecture

does not create a material factual dispute sufficient to defeat summary judgment.’”

Halsey, 750 F.3d at 287 (quoting Robertson v. Allied Signal, Inc., 914 F.2d 360, 382 n.12

(3d Cir. 1990) (citing Anderson, 477 U.S. at 255)).

       Accordingly, the moving party initially has the burden of demonstrating the

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once the moving party has met this burden, the non-moving party must identify,

by affidavits or otherwise, specific facts showing that there is a genuine issue for trial. Id.;

Maidenbaum v. Bally’s Park Place, Inc., 870 F. Supp. 1254, 1258 (D.N.J. 1994). Again, to

withstand a properly supported motion for summary judgment, the non-moving party

must identify specific facts and affirmative evidence that contradict those offered by the

moving party. Andersen, 477 U.S. at 256-57. “A nonmoving party may not ‘rest upon mere

allegations, general denials or . . . vague statements . . . .’” Trap Rock Indus., Inc. v. Local

825, Int’l Union of Operating Eng’rs, 982 F.2d 884, 890 (3d Cir. 1992) (quoting Quiroga

v. Hasbro, Inc., 934 F.2d 497, 500 (3d Cir. 1991)).

       Indeed, the plain language of Rule 56(c) mandates the entry of summary
       judgment, after adequate time for discovery and upon motion, against a
       party who fails to make a showing sufficient to establish the existence of an
       element essential to that party’s case, and on which that party will bear the
       burden of proof at trial.

Celotex, 477 U.S. at 322. The movant can support the assertion that a fact cannot
                                              10
be genuinely disputed by showing that “an adverse party cannot produce

admissible evidence to support the [alleged dispute of] fact.” Fed. R. Civ. P.

56(c)(1)(B); accord Fed. R. Civ. P. 56(c)(2).

        In deciding the merits of a party’s motion for summary judgment, the court’s role

is not to evaluate the evidence and decide the truth of the matter, but to determine

whether there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986). Credibility determinations are the province of the factfinder. Big Apple

BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

                                      III.      Discussion

        Analysis of claims made pursuant to the NJLAD generally follows the analysis of

Title VII claims. Schurr v. Resorts Int’l Hotel, Inc., 196 F.3d 486, 498 (3d Cir. 1999).

Title VII of the Civil Rights Act of 1964 forbids employment discrimination based on

“race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a); Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006). In assessing claims under Title VII and

related retaliation claims, courts apply the burden-shifting analysis set forth in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973). Under that

framework, a plaintiff must satisfy the initial burden of making a prima facie case of

discrimination.

        To establish a prima facie case of discrimination under Title VII, a plaintiff must

show the following: (1) that he is a member of a protected class; (2) that he was qualified

for the position; (3) that he suffered an adverse employment action; and (4) that the

adverse action occurred under circumstances that give rise to an inference of

discrimination. Jones v. Sch. Dist. of Philadelphia, 198 F.3d 403, 412 (3d Cir. 1999).
                                                11
       If the employee makes out a prima facie case, the burden of production shifts to

the employer to establish a legitimate, nondiscriminatory reason for its actions. Fuentes

v. Borough of Watchung, 286 F. App’x 781, 784–85 (3d Cir. 2008). If the employer

establishes a legitimate, nondiscriminatory reason for its actions, the burden of

production shifts back to the employee to show that the employer’s proffered reason was

a pretext for actual discrimination. Id. The Third Circuit has held that a plaintiff may

defeat a motion for summary judgment by pointing “to some evidence, direct or

circumstantial, from which a factfinder would reasonably either: (1) disbelieve the

employer’s articulated legitimate reasons; or (2) believe that an invidious discriminatory

reason was more likely than not a motivating or determinative cause of the employer's

action.” Id.

       Title VII also prohibits an employer from retaliating against an employee

“because he has opposed any practice made an unlawful employment practice by [Title

VII] . . . , or because he has made a charge, testified, assisted, or participated in any

manner in an investigation, proceeding, or hearing under [Title VII.]” 42 U.S.C. §

2000e–3(a). To establish a prima facie case of retaliation under Title VII, a plaintiff

must establish the following: “(1) she engaged in activity protected by Title VII; (2) the

employer took an adverse employment action against her; and (3) there was a causal

connection between her participation in the protected activity and the adverse

employment action.” Nelson v. Upsala Coll., 51 F.3d 383, 386 (3d Cir. 1995).

       Next, to establish a hostile work environment claim under the LAD, a plaintiff

“must demonstrate that the defendant’s conduct (1) would not have occurred but for the

employee’s race; and [the conduct] was (2) severe or pervasive enough to make a (3)
                                              12
reasonable [person of the same protected class] believe that (4) the conditions of

employment are altered and the working environment is hostile or abusive.” Taylor v.

Metzger, 706 A.2d 685, 688-89 (N.J. 1998) (quotations omitted). The New Jersey

Supreme Court requires a cumulative analysis of the incidents comprising an alleged

hostile work environment. See Lehmann v. Toys ‘R’ Us, Inc., 626 A.2d 445, 455 (N.J.

1993). “[A]n employer will be held vicariously liable in situations where it delegates

authority to control a work environment to a supervisor, and the supervisor abuses that

authority, or where sexual harassment is foreseeable and the employer is negligent in

having in place or enforcing anti-harassment policies, or where the employer intended

for or gave apparent authorization to the harassing conduct.” Smith v. Exxon-Mobil

Corp., 374 F. Supp. 2d 406, 421 (D.N.J. 2005)

                                      IV.    Analysis

   A. Claim of Discrimination


   The Court finds that Coleman cannot establish a prima facie case of racial

discrimination against Miquon. Coleman can satisfy all of the criteria of a prima facie

case of discrimination except the fourth factor—that the termination gives rise to an

inference of unlawful discrimination. There is no evidence in the record to suggest that

Coleman’s separation from Delaney’s was motivated by racial animus.

   Even if Coleman could establish a prima facie case of discrimination, the record

evidence supports Miquon’s proffered reason for his separation as part of the seasonal

pare down of the staff, which occurs at the conclusion of every summer and impacts

employees of every racial background because it is based primarily upon seniority.

                                            13
Miquon states that Coleman and 54 other employees were terminated at the end of the

2015 season. As an establishment at a shore town, the end of the summer results in a

downturn in business. For this reason, over the course of many seasons, Delaney’s

significantly reduces its staff in a manner that reflects its needs as the Fall and Winter

months approach and business declines. The reduction at the end of 2015 was,

according to Miquon, undertaken to achieve this objective and a total of 55 seasonal

employees were terminated; 43 were non-minorities. (Slawek Decl. ¶ 28.)

   Coleman has not pointed to evidence in the record to suggest that Miquon’s reasons

for his termination were a pre-text for racial discrimination. Coleman’s termination

was part of the yearly, regular seasonal reduction in staff and his inclusion in the

reduction was motivated by his lack of seniority and his inflexible schedule. Coleman, a

resident of Philadelphia, told Ms. Hornbeck prior to his hiring that he was unavailable

to work Sundays (church commitments), Tuesday nights (choir rehearsals) and most

Wednesday nights (bible study). (Coleman Dep. Tr., Ex. “H,” at 28:5-17.) Coleman

likewise told Michael Slawek at or about the time he was hired that he could only work

on a part-time basis, preferably on Fridays and Saturdays. (Slawek Decl. ¶ 10.)

Coleman also told Mr. Slawek on multiple occasions that he had a full-time job in

Philadelphia, that he had commitments to his church on Sundays and that he was

involved in operating an online music business. (Id.)

   The record evidence supports that the decision to terminate Justin Coleman and the

54 other employees terminated in August and September was necessitated by the

seasonal decline in the restaurant’s business. (Slawek Decl. ¶ 30; Nielsen Dep. Tr., Ex.

I at 26:21-27:16.) When seasonal business declines and layoffs are required,
                                             14
management at Delaney’s considers several factors in determining which seasonal

employee should be laid-off and in what order. These factors include the length of time

the employee has worked at Delaney’s, the employee’s availability to work, and the

employee’s overall job performance. (Nielsen Dep. Tr., Ex. I at 89:6-90:2.) Coleman

lacked seniority, being among the most recent hires and had limited availability to work.

   In addition, Coleman has not put forth evidence to challenge the proffered reason for

his termination as a pretext for racial discrimination. Coleman has not “submit[ed]

evidence from which a factfinder could reasonably either (1) disbelieve the employer's

articulated legitimate reasons; or (2) believe that an invidious discriminatory reason was

more likely than not a motivating or determinative cause of the employer's action.”

Keller v. Orix Credit Alliance, 130 F.3d 1101, 1108 (3d Cir. 1997) (internal citation and

quotation marks omitted). Coleman’s lack of seniority as one of the shortest-tenured

employees, the decline of business at the end of the season, and Coleman’s limited

availability are legitimate, non-discriminatory reasons for his inclusion in the 54 staff

members impacted by the reduction in force. (Nielsen Dep. 71:17-74:23)

       While Coleman highlights instances of the use of racially offensive and insensitive

language by members of the restaurant staff, Coleman has produced no evidence to

suggest that his race, as an African-American, played any part in his inclusion in the

reduction of the work force. See McCray v. DPC Industries, Inc., 942 F. Supp. 288, 293

(E.D. Tex. 1996) (“Racial comments that are sporadic or part of casual conversation do

not violate Title VII.”) To the contrary, the record reflects a diverse population included

in both the reduction of force and in the population of workers chosen to remain during

the “off-season.” Delaney’s avers it has the highest number and percentage of African-
                                             15
American and other minority employees of any restaurant in Cape May, including

current Delaney’s employee, Nina Coleman, who is Justin Coleman’s mother, and

Coleman’s cousins Marquees Coleman, who was a busboy at Delaney’s in 2015 and

Ashley Coleman, a server and bartender at Delaney’s since early 2015. (Id. at ¶¶ 24-25.)

Coleman has not challenged this evidence or demonstrated that he was included in the

reduction in staff and/or treated disparately because of his status as an African-

American. He has failed to identify any evidence that other employees not in his

protected class were treated more favorably.

    As a result, there are no genuine issues of fact related to whether Coleman received

disparate treatment because of his race and summary judgment is granted as to this

claim. Harris v. Holder, 2016 WL 3388297, at *3 (D.N.J. June 13, 2016) (Granting

summary judgment where there was no evidence that “similarly situated persons who

are not African-American were treated more favorably.”)

   B. Retaliation

   There are no genuine issues of material facts related to whether Coleman’s inclusion

in the reduction of force was due in part to his complaints about the racially charged

environment he claims existed at Delaney’s. First, Coleman never put his complaints in

writing during his time as an employee and, prior to his termination, he never

complained to Michael Slawek about racially offensive conduct. (Id. at 62:17-63:2;

Slawek Decl. ¶ 17; Coleman Dep. Tr., Ex. H. at 53:14-16.) Slawek testified that he did not

know the name of the lone racial complainant, which prompted the staff meeting by Ed

Nielsen in mid-summer. Although Coleman spoke to manager Bobbi Hornbeck on

multiple occasions, his statements to Hornbeck were limited to complaints regarding
                                            16
the customers he served. (Hornbeck Dep. Tr., Ex. G at 25:18-26:9.)

   Coleman has not pointed to any evidence to reflect that the Delaneys alleged

frustration with Coleman’s complaints played any part in the decision to terminate him.

When relying on temporal proximity, a plaintiff will also have to demonstrate that the

decision maker accused of taking the adverse action “had knowledge of the protected

activity.” Moore, 461 F.3d at 351.

   Even if Coleman could recall to whom and when he made his verbal complaints,

there is no evidence to support a causal connection between Coleman’s participation in

this protected activity and the adverse employment action. Nelson, 51 F.3d at 386. There

is no proof that the certified letter Coleman sent to The Ugly Mug (two days before his

termination) reached Slawek prior to Coleman’s termination; Coleman does not have

the return receipt and the evidence reflects that Slawek did not have the letter at that

time. Likewise, there is no evidence that Heidi DiLarso received and then acted upon

the email Coleman sent to her private account.

   Giving Coleman the benefit of every inference, he has failed to show that Delaney’s

would not have terminated his seasonal employment “but for” the fact that he

complained. Young v. City of Philadelphia Police Dep’t, 651 Fed. App’x 90, 96 (3d Cir.

2016). Coleman’s status as the least senior member of the seasonal staff coupled with his

limited schedule gives his inclusion in the reduction of force merit. Therefore, even if

Coleman had evidence that he frequently complained “courts routinely have . . . granted

summary judgment in favor of an employer where the plaintiff’s termination would have

occurred regardless of any alleged retaliatory motive.” Costa v. Pa. Dep’t of Revenue,

Civ. No. 12-854, 2014 WL 1235879 at *13, (W.D. Pa. Mar. 25, 2014). For these reasons,
                                            17
Coleman’s retaliation claim fails and summary judgment will be granted.

   C. Hostile Work Environment

       Miquon argues that Coleman’s claim of hostile work environment fails because

Title VII is not a general workplace civility code. Miquon argues that Coleman cannot

demonstrate that any comments about Coleman’s race were ever made to Coleman. In

addition, even if some comments made by employees were said, Coleman is unable to

recall the circumstances and, therefore, cannot prove that the conduct was sufficiently

severe or pervasive to create a hostile work environment. The Court agrees.

       Title VII is not violated by “[m]ere utterance of an ... epithet which engenders

offensive feelings in an employee” or by mere “discourtesy or rudeness,” unless so severe

or pervasive as to constitute an objective change in the conditions of employment. See

Faragher v. City of Boca Raton, 524 U.S. 775, 787, 118 S. Ct. 2275, 141 L.Ed.2d 662

(1998) (citations omitted). In determining the existence of a hostile environment,

courts look at the totality of all the circumstances including the frequency of the

conduct, the severity of the conduct, whether it is physically threatening or humiliating

or merely an offensive utterance, and whether it unreasonably interferes with an

employee's work performance. Faragher, 118 S. Ct. at 2283.

       The employee's perception of a hostile environment must be subjectively felt and

objectively reasonable. Id. “For racist comments, slurs and jokes to constitute a hostile

work environment, there must be more than a few isolated incidents of racial enmity,

meaning that instead of sporadic racist slurs, there must be a steady barrage of

opprobrious racial comments.” Schwapp v. Town of Avon, 118 F.3d 106, 110–11(2d

Cir.1997); Al-Salem v. Bucks Cty. Water & Sewer Auth., No. CIV. A. 97-6843, 1999 WL
                                            18
167729, at *5 (E.D. Pa. Mar. 25, 1999).

       To establish a claim under Title VII based on an intimidating or offensive work

environment, a plaintiff must show: “(1) that he or she suffered intentional

discrimination because of race; (2) the discrimination was pervasive and regular; (3) the

discrimination detrimentally affected the plaintiff; (4) the discrimination would

detrimentally affect a reasonable person of the same race in that position; and (5) the

existence of respondeat superior liability.” See Aman v. Cort Furniture Rental Corp., 85

F.3d 1074, 1081 (3d Cir. 1996). The frequency of the conduct identified by Coleman is

insufficient to establish a hostile working environment. Lawrence v. F.C. Kerbeck &

Sons, 134 F. App'x 570, 571–72 (3d Cir. 2005). The conduct Coleman identifies is

infrequent and there is no evidence put forth by Coleman to establish that the conduct

interfered with his work performance. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 23,

114 S. Ct. 367, 126 L.Ed.2d 295 (1993).

       Coleman has not identified language that was intentionally used against him

because of his race that he faced discrimination so regularly and pervasive that it

detrimentally affected him. He was unable to place the utterances into a context or give

a timeframe, and, while he does aver that offense language was used, his descriptions

depict sporadic use of racist slurs by non-managerial employees. He was unable to recall

when he made verbal complaints. Given the opportunity to expand on the manner in

which the racist language was used, Coleman stated that it was used and did not recall

or detail any facts to show that the racist language was weaponized.

       In addition, even if the employee language could be construed as creating a

hostile working environment, there is no basis for vicarious liability. See Caver v. City of
                                             19
Trenton, 420 F.3d 243 (3d Cir. 2005). “In evaluating a hostile work environment claim

under ... Title VII ... we are mindful that offhanded comments, and isolated incidents

(unless extremely serious) are not sufficient to sustain a hostile work environment

claim. Rather, the conduct must be extreme to amount to a change in the terms and

conditions of employment.” Id. at 262-3 (internal citations omitted). In Huston v.

Procter & Gamble Paper Products Corp., 568 F.3d 100, 104 (3d Cir. 2009), the Third

Circuit held that “employer liability for co-worker harassment exists only if the

employer failed to provide a reasonable avenue for complaint or, alternatively, if the

employer knew or should have known of the harassment and failed to take prompt and

appropriate remedial action.” Id. (citing Weston v. Pennsylvania, 251 F.3d 420, 427 (3d

Cir. 2001, abrogated in part on other grounds by, Burlington N. & Santa Fe Railway Co.

v. White, 548 U.S. 53, 67 (2006)). The test is whether “an employer knew or should

have known about workplace [ ] harassment if management-level employees had actual

or constructive knowledge about the existence of a [ ] hostile work environment.” Id.

(internal quotation marks and emphasis omitted). In addition, courts measure whether

“[a]n employer’s remedial action is adequate if it is reasonably calculated to prevent

further harassment.” Id. at 110.

       The record reflects that when Mr. Slawek became aware of an anonymous

complaint in mid-summer, he ordered a staff meeting which was ultimately held by Ed

Nielsen. Neither Nielsen or Slawek received any additional complaints and Coleman

agrees that he did not send any written complaints until he mailed and emailed the

letters on the weekend preceding his termination. Thus, there is no genuine issue as to

any material fact regarding whether Miquon knew of the alleged harassment and failed
                                            20
to take prompt and adequate remedial action. There are no written complaints made by

Coleman, with the exception of the email and letters he allegedly sent days prior to his

termination, or any evidence that other employees had ever made a complaint of

discrimination or harassment. Therefore, even if the racial slurs uttered by Coleman’s

co-workers are sufficient to establish a hostile work environment, there is no evidence in

the record to support a claim of vicarious liability against Miquon.

                                     V.     Conclusion

       For the reasons set forth above, as well as those expressed on the record,

summary judgment is granted in favor of Miquon.

       An appropriate Order shall issue.


Dated: December 17, 2019



                                   s/ Joseph H. Rodriguez
                                   Hon. Joseph H. Rodriguez,
                                   UNITED STATES DISTRICT JUDGE




                                            21
